377 F.3d 1105
UNITED STATES of America, Plaintiff-Appellant,v.Manuel FLORES-MONTANO, Defendant-Appellee.
No. 02-50306.
United States Court of Appeals, Ninth Circuit.
August 4, 2004.

Carol C. Lam, United States Attorney, Patrick K. O'Toole, Assistant U.S. Attorney, United States Attorney's Office, San Diego, California, for Plaintiff-Appellant.
John C. Lemon, FPD, FDCA — Federal Defender's of San Diego, Inc., San Diego, California, for Defendant-Appellee.
Before CANBY, O'SCANNLAIN and T.G. NELSON, Circuit Judges.

ORDER

1
The judgment of the district court is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in United States v. Flores-Montano, ___ U.S. ___, 124 S.Ct. 1582, 158 L.Ed.2d 311 (2004).